Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 04-1735

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                  JOSE DEL CARMEN CORCINO-RAMIREZ,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                                    Before

                          Boudin, Chief Judge,
                     Stahl, Senior Circuit Judge,
                       and Lynch, Circuit Judge.



     Edward DeAngelo, on brief for the appellant.
     Kenneth P. Madden, Donald C. Lockhart, Assistant United States
Attorneys, and Robert Clark Corrente, United States Attorney, on
brief for the appellee.



                             October 21, 2005
            Per Curiam.    Jose Del Carmen Corcino-Ramirez, a/k/a Juan

Rosado-Rivera, pled guilty to heroin trafficking charges and was

sentenced to 97 months in prison.             On appeal, he claims that the

district court erred in enhancing his offense level for obstruction

of justice based on his materially false statements about his

identity    and   citizenship     and,    because      of    that      obstruction,

declining    to   reduce    his    offense       level      for    acceptance      of

responsibility.      He    also   claims       that   he    is    entitled    to   be

resentenced under United States v. Booker, 125 S. Ct. 738 (2005).

Finding those claims of error to be without merit, we affirm.

A.   Obstruction of Justice

            Guidelines     section   3C1.1      provides         for   a   two-level

enhancement of the offense level where "the defendant willfully

obstructed or impeded, or attempted to obstruct or impede, the

administration of justice during the course of the investigation,

prosecution, or sentencing of the instant offense of conviction."

The commentary to this adjustment advises that it applies to, among

other kinds of conduct, "providing materially false information to

a judge or magistrate."           USSG § 3C1.1, comment. (n.4(f)). On

appeal, defendant challenges the obstruction of justice enhancement

on   two   grounds--that    he    did    not    "willfully"         provide   false

information and that the false information he provided, concerning

his identity and citizenship, was not material.




                                        -2-
           The short answer to defendant's willfulness argument is

that he waived it by conceding in the trial court that his false

statements were willfully made.1 United States v. Ruiz-Garcia, 886

F.2d 474, 476 (1st Cir. 1989).      Moreover, even if this argument is

viewed as merely forfeited--and therefore subject to plain error

review, United States v. Rivera-Ruiz, 244 F.3d 263, 272 (1st Cir.

2001)--the district court did not plainly err in finding that

defendant's falsehoods were willful, given defendant's repeated use

of a false name and misrepresentation of his citizenship over a

five-month period to pre-trial services, a magistrate judge, and

the   district   court--including    manufactured    details     about   his

purported birth and early childhood in the United States--and the

absence of any innocent explanation of defendant's motive for doing

so.   See United States v. Fox, 393 F.3d 52, 61 (1st Cir. 2004).

           Nor has defendant met his heavy burden of challenging the

district court's materiality finding on appeal.           See United States

v. Feldman, 83 F.3d 9, 13 (1st Cir. 1996).      In making that finding,

the   district   court   focused   primarily   on   the    materiality    of

defendant's misrepresentation of United States citizenship to the

magistrate judge's consideration of whether or not to grant him


      1
      In response to defense counsel's characterization of
defendant's lying to the court about his name and citizenship as a
"mistake," the district court said, "Well, I don't call it a
mistake. I call it a willful act," at which point defense counsel
conceded:   "That's fine.   His erroneous willful act, then.    He
should not have done that . . . . He knows that, and he knew it
then . . . ."

                                    -3-
bail.       Defendant's argument that the bail determination ultimately

did not turn on that information (since bail was denied on other

grounds) is unavailing because materiality does not depend on

whether       the        false   information        actually    affected      the    bail

determination but only on whether it could have done so.                            United

States v. Berrios, 132 F.3d 834, 840 (1st Cir. 1998); United States

v. Restrepo, 53 F.3d 396, 397-98 (1st Cir. 1995). The district

court's finding that defendant's citizenship was material, in that

sense, to the bail determination is not clearly erroneous.2                         United

States v. Biyaga, 9 F.3d 204, 206 n.2 (1st Cir. 1993).

B.   Acceptance of Responsibility

               Where, as here, the district court has properly granted

an upward adjustment for obstruction of justice, a defendant bears

the burden of demonstrating that his case is so "extraordinary" as

to   warrant        an    exception    to    the    general    rule   that   "[c]onduct

resulting in an enhancement [for obstruction of justice] ordinarily

indicates that the defendant has not accepted responsibility for

his criminal conduct."                USSG § 3E1.1, comment. (n.4); see also

United States v. Gonzalez, 12 F.3d 298, 300 (1st Cir. 1993).                        Here,

defendant       argues      that   his      case    was   extraordinary      because   he



        2
      Because we conclude that the district court correctly granted
an   upward     adjustment    based   on    defendant's    material
misrepresentations to the magistrate judge at the bail hearing, we
need not consider whether his similar misrepresentations to pre-
trial services and to the district judge further supported an
upward adjustment under this section.

                                              -4-
attempted    to    correct    his     falsehoods         shortly    after     the     court

accepted    his    guilty    plea.      The       district      court    rejected     that

argument    as,    essentially,       too    little,      too    late.        Given   that

defendant waited more than four months to correct his repeated

false statements, that finding was not clearly erroneous.

C.   Blakely/Booker Error

            Defendant       concedes        that    he    did     not    preserve       his

Blakely/Booker claim below and that the plain error standard

therefore applies.         However, before arguing that he is entitled to

resentencing under the plain error standard articulated by this

court in United States v. Antonakopoulos, 399 F.3d 68, 75 (1st Cir.

2005), he argues that we should reconsider that standard and

conclude, instead, that a defendant need not show prejudice to

establish plain error.        We have repeatedly rejected such arguments

as beyond the power of a post-Antonakopoulos panel, see, e.g.,

United States v. Villafane-Jimenez, 410 F.3d 74, 85 (1st Cir. 2005)

(per curiam); United States v. Bailey, 405 F.3d 102, 114 (1st Cir.

2005); and, for the same reason, we do so here.

            Alternatively,       in    an     attempt      to   show     "a   reasonable

probability that the district court would impose a different

sentence more favorable to the defendant under the new 'advisory

Guidelines'       Booker    regime,"    Antonakopoulos,            399    F.3d   at    75,

defendant points to the fact that he was sentenced at the bottom of

the applicable Guidelines range and to various allegedly mitigating


                                            -5-
factors that were already proffered and rejected at his original

sentencing.     That showing is insufficient to insufficient to

satisfy the third element of the plain error test.      See United

States v. Sánchez-Berríos, 2005 WL 2277629, at *9 (1st Cir. Sept.

20, 2005); United States v. McLean, 409 F.3d 492, 505 (1st Cir.

2005).

            For the above reasons, the district court's judgment is

affirmed.   See Local R. 27(c).




                                  -6-